PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LEGER et al.
Application No. 16/599,485
Filed: 11 Oct 2019
For: INSTALLATION TRAILER FOR COILED FLEXIBLE PIPE AND METHOD OF UTILIZING SAME
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78 filed June 4, 2021, which is being treated as a petition under 37 CFR 1.182 to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 4, 2021, to revive the above-identified application.

Since the requisite petition fee of $420.00 has been received for the petition to expedite, the petition under 37 CFR 1.182 is hereby GRANTED.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed March 16, 2021. The issue fee was timely paid on May 26, 2021.  Accordingly, the application became abandoned on May 27, 2021.  A Notice of Abandonment was mailed June 2, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Oaths or Declarations for all the joint inventors, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/JAMICE T BRANTLEY/PARASP, OPET